DETAILED ACTION
This Office Action is in response to Amendment filed December 22, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 9, 26-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose that “the material layer includes manganese, cobalt, tantalum, and oxygen” as recited on lines 7-8, migration of the alloying element in the barrier precursor 416 is facilitated by presence of the barrier liner 414 and sufficient amounts of the alloying element has formed the top barrier 417 by a silicide process that uses at least silicon and oxygen in the ILD material 424 (emphasis added)”; and (d) the newly claimed composition of the material layer, which is a single layer, is a combination of the material compositions of the barrier liner 414, the barrier precursor 416 and oxygen, which Applicants did not originally disclose since (i) Applicants clearly showed that only the barrier liner 414, which comprises tantalum or tantalum alloy, remains in the final structure shown in Fig. 4d of current application, and this barrier liner 414 should correspond to the claimed material layer, (ii) however, Applicants claim that the barrier liner 414 in Fig. 4d of current application, which Applicants originally disclosed to be a tantalum or tantalum alloy, includes manganese, cobalt, tantalum and oxygen, (iii) while Applicants originally disclosed that the formation of the self-aligned barrier 417 is facilitated by presence of the barrier liner, which appears to suggest that the barrier liner 414 repels manganese included in the barrier precursor 416 toward the first film 424, Applicants currently claim as if the barrier liner 414 and the barrier precursor 416 are alloyed, and then oxygen atoms from the surroundings are also incorporated into the barrier liner 414 shown in Fig. 4d of current application, which Applicants did not originally disclose, and (iv) in 
(2) Also regarding claim 1, Applicants did not originally disclose that “at least some of the manganese of the material layer is bonded to the oxygen of the ILD layer (emphasis added)” as recited on lines 8-9, because (a) the phrase “at least some of” can suggest “all of” or “an entirety of”, and (b) when all of the manganese of the material layer is bonded to the oxygen in the ILD layer, Applicants claim that the manganese atoms are disposed and arranged at the outermost periphery of the barrier liner 414 in Fig. 4d of current application, and Applicants did not originally disclose such a configuration.
(3) Further regarding claim 1, Applicants did not originally disclose that “at least some of the manganese of the material layer is bonded to the oxygen of the ILD layer” as recited on lines 8-9, because (a) this newly added limitation appears to suggest that the manganese atoms included inside the barrier precursor 416 penetrates the barrier liner 414 to be bonded to the oxygen atoms of the ILD layer 412 in Fig. 4d of current application, which Applicants did not originally disclose, and (b) as discussed above, it appears that Applicants originally disclosed in paragraph [0054] of current application that the presence of the barrier liner 414 formed of tantalum or tantalum alloy repels manganese atoms included inside the barrier precursor 416 rather than the manganese atoms included inside the barrier precursor 416 penetrating the barrier liner 414 to bond to the oxygen atoms included inside the ILD layer 412, in which case, the barrier liner 414 does not function as a barrier.


Claims 1, 2, 5, 8, 9, 26-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for “some of the manganese of the material layer is bonded to the oxygen of the ILD layer” as recited on lines 8-9 of claim 1, does not reasonably provide enablement for all “of the manganese of the material layer is bonded to the oxygen of the ILD layer”, because (a) the phrase “at least some of” can suggest “all of” or “an entirety of”, and (b) when all of the manganese atoms are bonded to the oxygen of the ILD layer, these manganese atoms would be disposed and arranged at the outermost periphery of the barrier liner 414.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Claims 2, 5, 8, 9, 26-28 and 31 depend on claim 1, and therefore, claims 2, 5, 8, 9, 26-28 and 31 also fail to comply with the Scope of the Enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 8, 9, 26-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what “a material layer” recited on line 6 refers to, because (a) Applicants showed only one material layer or the barrier liner 414 formed of tantalum or tantalum alloy in Fig. 4d of current application, and (b) however, the claimed material composition of the material layer recited on lines 7-8 including manganese, cobalt, tantalum and oxygen rather suggests that the claimed material layer is a fused layer of the ILD layer 412, barrier liner 414 and barrier precursor 416, which Applicants did not originally disclose as discussed above under 35 USC 112, first paragraph, rejections.
(2) Further regarding claim 1, it is not clear whether the phrase “at least some of” recited on line 8 can suggest “all of” or “an entirety of”, because (a) the phrase “at least some of” can suggest “all of” or “an entirety of”, and (b) when the phrase “at least some of” suggests “all of” or “an entirety of”, the amended claim 1 fails to comply with the Scope of Enablement requirement as discussed above.
Claims 2, 5, 8, 9, 26-28 and 31 depend on claim 1, and therefore, claims 2, 5, 8, 9, 26-28 and 31 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bao et al. (US 7,732,326)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

February 16, 2021